NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made by and between
China Infrastructure Construction Corporation, a Colorado corporation (the
“Company”), and Yiru Shi (the “Optionee”). Capitalized term not defined in this
Agreement has the meaning assigned to them in the Employment Agreement by and
between the Company and the Optionee, dated December 17, 2009 (the “Employment
Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has,
on the date set forth on the signature page below, granted Optionee a
Non-Qualified stock option (the “Option”) to purchase from the Company shares of
the Company’s common stock, no par value (“Common Stock”);


NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Company and Optionee agree as follows:


1.           Grant of Option.  The Company hereby transfers to Optionee, the
right, privilege and option (“Option”) to purchase 300,000 shares of its Common
Stock at an exercise price (“Exercise Price”) of $3.9 per share, in the manner
and subject to the conditions provided hereinafter.
 
2.           Vesting of  Option.  The Option shall become vested and exercisable
pursuant to the Vesting Schedule set forth on Exhibit A.  If termination
pursuant to Section 5 of the Employment Agreement occurs, any unvested options
shall immediately terminate on the Date of Termination as defined under the
Employment Agreement.   Any vested options shall terminate upon the 91st day
following the Date of Termination or three years following the date of vesting,
whichever is earlier.


3.           Exercise Period.  Any exercise may be with respect to any part or
all of the shares then exercisable pursuant to such Option.  All Options must be
exercised within three years after the date of the vesting or within 90 days
following the Date of Termination, whichever is earlier.


4.           Manner of Exercise. The Option shall be exercised by written notice
of exercise in the form of Exhibit B to this Agreement addressed to the Company
and signed by the Optionee and delivered to the Company, as such Exhibit B may
be amended by the Board of Directors or the Compensation Committee from time to
time. Optionee also agrees to make such other representations as are deemed
necessary or appropriate by the Company and its counsel. If the Option is
exercised in part only, the Company shall make a record such option on its books
and records reflecting the partial exercise which shall be presumptive of the
number of shares exercised.
 
 
1

--------------------------------------------------------------------------------

 
 
(a)            The Exercise Price is payable by certified or official bank check
or by personal check; provided, however, that no shares of Common Stock shall be
issued to Optionee until the Company has been advised by its bank that the check
has cleared.
 
(b)            In lieu of delivery of the cash price or stock consideration for
the option exercise, the Optionee shall have the right, at its option, from time
to time or times during the Exercise Period, elect to exercise the Option
through a “cashless exercise” in which the Optionee shall be entitled to
purchase the shares based on the following formula:
 

 
X = Y [(A-B)/A]
where:
   
X = the number of shares the Optionee is to receive as the result of option
exercise.
 
Y = the number of Optioned Shares.
 
A = the arithmetic average of the closing prices for the five trading days
immediately prior to (but not including) the exercise date.
 
B = the Exercise Price”



 
(c)            (i)           In the event of the merger or consolidation of the
Company with or into any corporation or other entity or in the event of the sale
by the Company of all or substantially all of its business and assets followed
by a distribution of assets to the stockholders in connection with a liquidation
or partial liquidation of the Company or in the event of a similar transaction
(each a “Merger Transaction”), prior to the expiration of this Option, this
Option shall be converted into the consideration payable with respect to the
Common Stock in the Merger Transaction (the “Merger Consideration”) as follows.
 
(ii)           The Optionee shall receive Merger Consideration having a value
equal to the appreciation, if any, of this Option.  The appreciation of this
Option shall be determined by multiplying the number of shares subject to this
Option by the difference between (i) the value of the Merger Consideration
payable with respect to one share of Common Stock and (ii) the Exercise Price of
this Option.  If the value of the Merger Consideration shall be equal to or less
than the Exercise Price, this Option shall not be converted into Merger
Consideration, but shall terminate, to the extent not exercised, at the
effective time of the Merger Transaction.
 
(iii)           The consideration payable to the Optionee shall be in the same
form as the Merger Consideration.  If the Merger Consideration shall consist of
both cash and non-cash consideration, the consideration payable upon conversion
of this Option shall be a combination of cash and non-cash consideration in the
same proportion as the Merger Consideration is payable to the holders of the
Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
(iv)           If and to the extent that the Merger Consideration is other than
cash, the value of the non-cash Merger Consideration shall be determined in good
faith by the Company’s Board of Directors, and the Company shall promptly advise
the Optionee of such determination.  If the Optionee disagrees with the
determination of the Board of Directors, the Optionee shall have the right to
exercise this Option by paying the Exercise Price as provided in Section 4(b) or
(c) of this Agreement prior to the effectiveness of the Merger Transaction.  If
the Option is not exercised prior to the effectiveness of the Merger
Transaction, the Option shall be automatically converted or terminated, as the
case may be, as provided in this Section 4(d).
 
(d)            The shares of Common Stock when issued upon exercise of the
Option (the “Optioned Shares”), will be duly and validly authorized and issued,
fully paid and non-assessable.
 
(e)            In connection with any exercise of this Option, the Optionee
shall, contemporaneously with the exercise of this Option, to the extent
required by law, pay or provide for payment of any withholding taxes due as a
result of such exercise.
 
5.           Restrictions on Exercise and Delivery.  The exercise of this
Option, in whole or in part, shall be subject to the condition that, if at any
time the Board of Directors or the Compensation Committee, shall determine, in
its sole and absolute discretion,


(a)    the satisfaction of any withholding tax or other withholding liabilities,
is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of Stock pursuant thereto,


(b)    the listing, registration, or qualification of any shares deliverable
upon such exercise is desirable or necessary, under any state or federal law, as
a condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, or


(c)    the consent or approval of any regulatory body is necessary or desirable
as a condition of, or in connection with, such exercise or the delivery or
purchase of shares pursuant thereto, then in any such event, such exercise shall
not be effective unless such withholding, listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board of Directors or its compensation committee. Optionee
shall execute such documents and take such other actions as are required by the
Board of Directors or the Compensation Committee to enable it to effect or
obtain such withholding, listing, registration, qualification, consent or
approval. Neither the Company nor any officer or director, or member of the
Board of Directors or the Compensation Committee, shall have any liability with
respect to the non-issuance or failure to sell shares as the result of any
suspensions of exercisability imposed pursuant to this Section.


 
3

--------------------------------------------------------------------------------

 
6.           Termination of Option.  Except as otherwise provided in this
Agreement, to the extent not previously exercised, upon the first to occur of
any of the following events:


(a)           The dissolution or liquidation of the Company;


(b)           The breach by Optionee of any material provision of this Agreement
and the Employment Agreement;


 
(c)
The expiration of three years from the vesting date of any Options.



 
(d)
90 days after the Date of Termination as defined under the Employment Agreement.

 
8.            Adjustment Provisions. The number of shares of Common Stock
subject to the Option and the Exercise Price shall be adjusted in accordance
with generally accepted accounting principles in the event of a stock dividend,
stock split, stock distribution, reverse split or other combination of shares,
recapitalization or otherwise, which affects the Common Stock.
 
9.            Transferability. The Option is not transferable by the Optionee
except that, in the event of Optionee’s death or incompetence, the Option may be
exercised by Optionee’s legal representative or by the persons to whom the
Option is transferred by will or the laws of descent and distribution.
 
10.                      No Rights As a Stockholder.  The Optionee shall have no
interest in and shall not be entitled to any voting rights or any dividend or
other rights or privileges of a stockholder of the Company with respect to any
shares of Common Stock issuable upon exercise of this Option prior to the
exercise of this Option and payment of the Exercise Price.
 
11.                      No Rights to Continued Service.  Nothing in this Option
shall be constructed as an employment or consulting agreement.
 
12.                      Legality. Anything in this Option to the contrary
notwithstanding, the Optionee agrees that he or she will not exercise the
Option, and that the Company will not be obligated to issue any shares of Common
Stock pursuant to this Option, if the exercise of the Option or the issuance of
such shares shall constitute a violation by the Optionee or by the Company of
any provisions of any law or of any regulation of any governmental authority.
Any determination by the Board of Directors or the Compensation Committee shall
be final, binding and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with such law or regulation.  The Optionee
understands that, unless the issuance of the Optioned Shares is registered
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), the
Optioned Shares, if and when issued, will be restricted securities, as defined
in Rule 144 of the Securities and Exchange Commission pursuant to the Securities
Act. The Company shall not be required to issue any Optioned Shares if the
issuance thereof is not permitted pursuant to the Securities Act. The Company
shall not be required to register the Optioned Shares pursuant to the Securities
Act.
 
 
4

--------------------------------------------------------------------------------

 
13.                      Action by Company. The existence of the Option shall
not effect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalization, reorganizations or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
14.                      Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into this Agreement.
 
15.                      Interpretation. As a condition of the granting of the
Option, the Optionee and each person who succeeds to the Optionee’s rights
hereunder, agrees that any dispute or disagreement which shall arise under or as
a result of or pursuant to this Option shall be determined by the Board of
Directors or its Compensation Committee in its sole discretion and that any
interpretation by the Board of Directors or its Compensation Committee of the
terms of this Option shall be final, binding and conclusive.
 
16.                      Notices. Any notice to be given under the terms of this
Agreement shall be addressed to the Company in care of its Secretary at its
principal office, and any notice to be given to Optionee shall be addressed to
such Optionee at the address maintained by the Company for such person or at
such other address as the Optionee may specify in writing to the Company.
 
17.                      Binding Effect. This Agreement shall be binding upon
and inure to the benefit of Optionee, his heirs and successors, and of the
Company, its successors and assigns.
 
18.                      Governing Law. This Agreement shall be governed by the
laws of the State of New York without giving effect to principles of conflicts
of laws.
 
19.                      Descriptive Headings.  Titles to Sections are solely
for informational purposes.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be December 17, 2009.




CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
a Colorado corporation




By: __/s/ Rong Yang________________
Name: Rong Yang
Title: Chief Executive Officer




OPTIONEE


__/s/ Yiru Shi______________________

 


____Yiru Shi______________________
Print Name






 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


VESTING SCHEDULE



 
·
150,000 shares will vest on December 17, 2010

 
·
150,000 shares will vest on December 17, 2011




 
 
7

--------------------------------------------------------------------------------

 



 
EXHIBIT B

 


______________, 200__




China Infrastructure Construction Corporation


Re:           Stock Option Exercise


To Whom It May Concern:


I (the “Optionee”) hereby exercise my right to purchase ________ shares of
common stock (the “Stock”) of China Infrastructure Construction Corporation, a
Colorado corporation (the “Company”) as set forth in the Option Agreement (the
“Agreement”) with the Company granting me ___________ shares of its common
stock.


o I elect to exercise __________ option shares by delivery payment of the
aggregate exercise price to the Company.


OR


o I elect to exercise __________ option shares pursuant to the following formula
in lieu of delivery of the cash price for the option exercise.



 
X = Y [(A-B)/A]
where:
   
X = the number of shares the Optionee is to receive as the result of option
exercise.
 
Y = the number of Optioned Shares.
 
A = the arithmetic average of the closing prices for the five trading days
immediately prior to (but not including) the exercise date.
 
B = the Exercise Price





Please deliver to me at my address as set forth above stock certificates
representing the subject shares registered in my name.


The Optionee hereby represents and agrees as follows:


 
8

--------------------------------------------------------------------------------

 
 
 
1.           The Optionee acknowledges receipt of a copy of the Agreement. The
Optionee has carefully reviewed the Agreement.


2.           The Optionee is a resident of  __________.


3.           The Optionee represents and agrees that if the Optionee is an
“affiliate” (as defined in Rule 144 under the Securities Act of 1933) of the
Company at the time the Optionee desires to sell any of the Stock, the Optionee
will be subject to certain restrictions under, and will comply with all of the
requirements of, applicable federal and state securities laws.


The foregoing representations and warranties are given on ________ at
_____________________.


OPTIONEE:




_____________________________


    Print Name:______________________________
 
 
 
 
9


